Oalhoon, J.,
delivered the opinion of the court.
The verdict in this murder case is: “We, the jury, find the defendant guilty as charged and beg the mercy of the court.” The court did nothing and said nothing, but pronounced the sentence of death. In the light of authority no verdict of guilty with such a petition for mercy, and the court silent, can be sustained, however horrible the case may be: In Smith v. State, 75 Miss., 558 (23 South. Rep., 265), the court said: “Of course, the legal effect of the verdict in. this case in the words used is by legal construction death. But the words employed in a verdict are the mere vehicles for conveying the jury’s will; and where there are words in the verdict raising an ‘apparent cloud’ as to what the actual intent and finding of the jury is, the court, whether asked or not, should ‘dispel that cloud’ and have the jury make plain their meaning. And the court, of course, had the amplest power, to do this, and if necessary to send them back to the jury room to render a clear and unambiguous verdict; and most especially should this ample power be exercised in a capital case.”

'We can only pronounce the law, and this case must he reversed and remanded.